Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a visualization engine that can provide detail views of workflows as a graph and/or as a timeline. Tags can be associated with workflows and/or steps within the workflow, which allows users to search for individual workflows and/or steps to evaluate performance across multiple instances. The visualization engine allows a user to select individual steps with a workflows to view information associated with the steps, such as start time, end time, elapsed time, number of attempts, identification information. Haligowski et al., (U.S. Patent number 10,692,030) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a system, and a method that comprises correcting workflow errors by generating corrective options for an erred action, the corrective options comprise at least one of options to correct from a point of the erred action, option to correct from a point prior to the point of erred action, and display the corrective options. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of customized workflow process technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114